                 Case 2:20-mj-00903-DJA Document 14 Filed 05/03/21 Page 1 of 4




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     JIM W. FANG
3    Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
4    Las Vegas, Nevada 89101
     Phone: (702) 388-6317
5    Email: jim.fang@usdoj.gov
     Attorneys for the United States of America
6
                                  UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00903-DJA

9                    Plaintiff,                         Stipulation to Continue the Preliminary
                                                        Hearing (Second Request)
10          v.

11   ANTWINE D. HUNTER,

12                   Defendant.

13
            It is hereby stipulated and agreed, by and between Christopher Chiou, Acting United
14
     States Attorney, through Jim W. Fang, Assistant United States Attorney, and Raquel Lazo,
15
     Assistant Federal Public Defender, counsel for Defendant, that the preliminary hearing in
16
     the above-captioned matter, previously scheduled for May 10, 2021, at 4:00 p.m., be vacated
17
     and continued until a time convenient to the Court, but no earlier than 90 days from the
18
     current setting.
19
            1.       Federal Rule of Criminal Procedure Rule 5.1(d) provides that “[w]ith the
20
     defendant’s consent and upon a showing of good cause—taking into account the public
21
     interest in the prompt disposition of criminal cases—a magistrate judge may extend the time
22
     limits [for preliminary hearings] one or more times.” Here, the parties desire to explore the
23

24

25

26
                 Case 2:20-mj-00903-DJA Document 14 Filed 05/03/21 Page 2 of 4




 1   potential to resolve this matter before defendant is formally charged by a criminal

 2   indictment.

 3          2.       In that regard, the parties have engaged in plea negotiations and have a

 4   tentative agreement in place that still needs to be finalized. Additionally, once any plea

 5   agreement is submitted to the district court, it also needs time to review and consider the

 6   plea agreement and hold a change of plea hearing.

 7          3.       This continuance is not sought for the purposes of delay, but to allow the

 8   parties to finalize a pre-indictment resolution.

 9          4.       Defendant is in custody and agrees to the continuance.

10          5.       Denial of this request could result in a miscarriage of justice, and the ends of

11   justice served by granting this request outweigh the best interest of the public and the

12   defendants in a speedy trial.

13          6.       The additional time requested by this stipulation is excludable in computing

14   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

15   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

16

17   DATED this 3rd day of May, 2021.

18   CHRISTOPHER CHIOU
     Acting United States Attorney
19
     s/Jim W. Fang                                       s/ Raquel Lazo
20   JIM W. FANG                                        RAQUEL LAZO
     Assistant United States Attorney                   Assistant Federal Public Defender
21   Counsel for the United States of America           Counsel for Defendant
22

23

24
                                                  2
25

26
                 Case 2:20-mj-00903-DJA Document 14 Filed 05/03/21 Page 3 of 4




 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3
                     Plaintiff,
 4
            v.                                            Case No. 2:20-mj-00903-DJA
 5
     ANTWINE D. HUNTER,                                   FINDINGS AND ORDER
 6
                     Defendant.
 7

 8          Based on the pending Stipulation between the defense and the government, and good

 9   cause appearing therefore, the Court hereby finds that:

10          1.       The parties desire to continue the preliminary hearing to facilitate pre-

11   indictment resolution. The parties have a tentative agreement in place that still needs to be

12   finalized. Additionally, once any plea agreement is submitted to the district court, it also

13   needs time to review and consider the plea agreement and hold a change of plea hearing.

14   The Court finds good cause to continue the hearing to allow the parties to finalize a pre-

15   indictment resolution.

16          2.       Both counsel for defendant and counsel for the government agree to the

17   continuance.

18          3.       Defendant is in custody and agrees to the continuance.

19          4.       The continuance is not sought for the purposes of delay, but to allow defense

20   counsel an opportunity to examine the merits of this case before a potential resolution can

21   be reached between the parties.

22          5.       Denial of this request could result in a miscarriage of justice, and the ends of

23   justice served by granting this request outweigh the best interest of the public and the

24   defendants in a speedy trial.
                                                  3
25

26
                 Case 2:20-mj-00903-DJA Document 14 Filed 05/03/21 Page 4 of 4




 1          6.       The additional time requested by this stipulation is excludable in computing

 2   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

 3   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

 4          THEREFORE, IT IS HEREBY ORDERED that the preliminary hearings in the

 5   above-captioned matter, previously scheduled for May 10, 2021, at 4:00 p.m., be vacated

 6                          August 9, 2021
     and continued to _________________________, at _______.
                                                    4:00 p.m.

 7                     4th day of May, 2021.
            DATED this _____

 8

 9                                             _______________________________________
                                                HONORABLE DANIEL J. ALBREGTS
10                                              UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                4
25

26
